For more than 25 years, Armenia has occupied 20 per cent of the territory of Azerbaijan — Nagorno Karabakh and seven other regions of our country. Nagorno Karabakh is an ancient and historical part of Azerbaijan. As a result of Armenian aggression, almost 20 per cent of the internationally recognized territory of Azerbaijan is under Armenian occupation. More than 1 million of Azerbaijanis have become refugees and internally displaced persons. Armenia has conducted a policy of ethnic cleansing
against Azerbaijanis in Armenia, in Nagorno Karabakh and seven other regions of Azerbaijan.
Armenia committed genocide against Azerbaijanis in Khojaly. The Khojaly genocide is already officially recognized by more than 10 countries. On February 26, 1992, Armenia committed war crimes, killing 613 peaceful residents of Khojaly, among them 106 women and 63 children. One of those war criminals who committed that terrible crime against humanity is the current Armenian President.
Leading international organizations adopted resolutions demanding the withdrawal of Armenian troops from the territory of Azerbaijan. In 1993, the Security Council adopted resolutions 822 (1993), 853 (1993), 874 (1993), and 884 (1993), demanding the immediate and unconditional withdrawal of Armenian troops from the territory of Azerbaijan. Other international organizations, such as the Organization of Islamic Cooperation, the Movement of Non-Aligned Countries, the Organization for Security and Cooperation in Europe (OSCE), the Parliamentary Assembly of the Council of Europe and the European Parliament, adopted similar decisions and resolutions.
Armenia does not implement them. For 24 years, Armenia has ignored Security Council resolutions, and unfortunately it has not been punished for that. In some cases, Security Council resolutions are implemented within days. In our case, resolutions have gone unimplemented for 24 years. That is a demonstration of double standards, and it is unacceptable. International sanctions must be imposed on Armenia. A major United Nations reform should be the creation of a mechanism for implementing Security Council resolutions.
Armenia does everything in its power to maintain the status quo and block substantive negotiations. The co-Chairs of the OSCE Minsk Group — France, Russia and the United States — have stated on several occasions that the status quo is unacceptable. How can such a corrupt, failed State, ruled by a despotic, medieval regime, violate international law for so many years and ignore Security Council resolutions and statements by the world’s leading countries? Because there is a double standard. There is no international pressure on the aggressor, no international sanctions imposed on the Armenian dictatorship. That policy must end. It is not only a demonstration of injustice, it also creates the impression that the Armenian dictatorship can continue its policy of terror.
In April 2016, Armenia committed another war crime on the line of contact, attacking our cities and villages. In that attack, six Azerbaijani civilians were killed, among them one child, and 26 were wounded. Hundreds of our houses were destroyed. Azerbaijan had to defend its citizens. Through a successful counter- attack, Azerbaijan liberated some territories in the three occupied areas — Agdere, Fuzuli and Jabrayil — and installed its national flag in the liberated territories. The Armenian leadership should not forget that lesson, or the results of their next provocation will be more painful for them.
When it loses on the battlefield, Armenia resorts to the cruel policy of attacking our cities and villages. On 4 July, Armenia launched a targeted attack on Alkhanli village in Fuzuli district with 82 and 120 millimetre mortars and grenade launchers, killing two civilians, two-year old Zahra Guliyeva and her grandmother. On 7 August, a 13-year-old boy in the Tovuz area, which borders Armenia, was wounded by Armenian soldiers. The international community must stop Armenian fascism and terror.
Azerbaijan is committed to a peaceful resolution of the conflict, but at the same time it will defend its citizens, in line with the Charter of the United Nations, if Armenian military provocations continue. If necessary, Azerbaijan will again punish the aggressor, as it did in April 2016. The Armenian-Azerbaijani Nagorno Karabakh conflict must be resolved on the basis of international law and the relevant Security Council resolutions, and the territorial integrity of Azerbaijan must be completely restored.
Despite the enormous difficulties caused by the Armenian occupation, Azerbaijan has developed rapidly and successfully. It is an active member of the United Nations, and in 2011 was elected as a non-permanent member of the Security Council, receiving the votes of 155 countries. An absolute majority of Member States demonstrated their support for Azerbaijan and its policy. For Azerbaijan, which at that time had been independent for only 20 years, that was a great success.
Azerbaijan is a stable, modern, democratic country. The development of democracy and the protection of human rights are among the top priorities of our Government. All fundamental freedoms are fully guaranteed in Azerbaijan, including freedom of expression, of the press, of assembly and of religion.
Azerbaijan is one of the world’s recognized centres of multiculturalism, which is a State policy in Azerbaijan, where representatives of all ethnic groups and religions live in peace and harmony. In Azerbaijan we declared 2016 a Year of Multiculturalism and 2017 a Year of Islamic Solidarity.
Unlike Armenia, which is a mono-ethnic country with almost no national minorities and where xenophobia is a State policy, Azerbaijan is a multi-ethnic country. Our society’s cultural, ethnic and religious diversity is a big asset. In that regard, Armenia, where Islamophobia has reached a peak, has committed many acts of vandalism, destroying all mosques in the occupied territories.
Azerbaijan has hosted numerous international events aimed at strengthening interreligious dialogue. Among them are the seventh Global Forum of the United Nations Alliance of Civilizations, the World Religious Leaders Summit, the World Forum on Intercultural Dialogue, on four occasions, and the Baku International Humanitarian Forum, on five occasions, as well as other important events.
As a member of the Organization of Islamic Cooperation and the Council of Europe, in 2008 Azerbaijan launched the Baku Process, which is supported by the United Nations. The main goal of the Baku Process is to strengthen dialogue, partnership and cooperation between the Muslim world and Europe.
In 2015, Azerbaijan hosted the first European Games, in which 6,000 athletes from 50 countries participated. This year, we hosted the fourth Islamic Solidarity Games, with almost 3,000 athletes from 54 countries, so in the space of two years our capital city of Baku was the venue for both the European and the Islamic Games, in a major contribution to promoting multiculturalism. In a demonstration of Azerbaijan’s status as one of the world’s leading sporting countries, the Azerbaijani team came second overall at the first European Games and first at the Islamic Solidarity Games. Further proof of our achievement in this area is the fact that Azerbaijan finished fourteenth overall at the Rio 2016 Olympic Games in terms of medals, winning 18 in total.
Azerbaijan has made significant progress in social and economic development. Our economy has more than tripled since 2004, and we have created more than 1.6 million jobs, keeping our unemployment level one of the lowest in the world at 5 per cent. We have prioritized poverty reduction; our poverty levels have gone from more than 40 per cent in 2004 to 5 or 6 per cent. Our hard-currency reserves are equal to the country’s gross domestic product (GDP) and our State’s foreign debt is less than 20 per cent of GDP. In 2009 Azerbaijan was named leading reformer of the world in the World Bank’s Doing Business report. The Davos World Economic Forum Global Competitiveness Report for 2016-2017 ranked Azerbaijan thirty-seventh of 138 countries. In 2015, Azerbaijan received the South-South Award in recognition of its outstanding achievements in implementing the Millennium Development Goals, and since 2010 has been classified as a country with high human development. Our rapid development of our space industry has enabled Azerbaijan to join the world’s space club with Azerspace and Azersky, its two telecommunication and field observation satellites, with a third, Azerspace-2, to be launched soon.
Today, Azerbaijan exports intellectual as well as industrial and agricultural products. Our State agency for services and social innovations for citizens, ASAN, is a model for modern public relations and services. With 251 services under one roof, the agency’s absolute transparency and zero tolerance for corruption and bribery has made it attractive to many countries. As a purely Azerbaijani brand in the five years since it was founded, it has provided more than 1.6 million services to 5 million people. The total number of applications is 17 million and the public’s rating of ASAN is 98 per cent. In 2015, in recognition of its contribution to excellence, creativity and simplification of the delivery of public services, ASAN received the United Nations Public Service Award.
The main goal of our policies is improving the lives of our citizens. Since 2004, salaries have increased by 5.6 times and pensions 8.2 times. With no foreign financial support, we have built almost 100 new settlements and towns for refugees and internally displaced persons affected by the Armenian occupation. We have thereby improved the living conditions of more than 250,000 people, providing them with new houses and flats and building 152 schools, 59 medical centres, and 60 kindergartens in their towns and settlements. Overall, since 2004 we have built or renovated more than 3,000 schools and 600 hospitals and medical centres. Azerbaijan’s literacy levels are close to 100 per cent. Every year more than 5 million people — half of the population — receive medical check-ups totally financed by the State budget. Azerbaijan plays an important role in the global energy market. As a reliable supplier of oil and gas to international markets, we provide energy security for many countries throughout the world. Today Azerbaijan, together with its international partners, is close to completing the $40 billion Southern Gas Corridor project, one of the largest infrastructure projects in the world.
Another important priority of ours is transportation. Situated as it is between Europe and Asia, Azerbaijan is making wise use of its geographical location to become one of Eurasia’s leading transportation hubs. In recent years we have built six international airports and 11,000 kilometres of modern highways and roads. Azerbaijan’s 270 vessels make up the biggest trade fleet in the Caspian Sea, and our modern shipbuilding yards are capable of building all types and sizes of ships. We are also modernizing our railroad infrastructure, and most of our territory can now be reached by rail. Next year we will inaugurate an international trade seaport that will be the biggest in the Caspian region. Azerbaijan is making significant investments in East- West and North-South transportation corridors in order to create the shortest possible routes across the country in both directions.
In conclusion, I would like to point out that last year we celebrated the twenty-fifth anniversary of the restoration of our independence. Azerbaijan’s successful development has demonstrated once again that only when a country is free and independent and its destiny is in the hands of its people can it achieve success. The greatest happiness of the people of Azerbaijan is that we live in an independent country conducting independent polices — policies based on the national interests of our people.